                                      ___________-




Case 2:13-cv-04694-JLL-JAD Document 226 Filed 02/21/19 Page 1 of 2 PageID: 6595




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



 LIGER6, LLC,                                              Civil Action No. 13-4694 (JLL)

                     Plaintiff,
                                                                          ORDER
 V.


 SARTO ANTONIO, et al.,

                    Defendants.


IT APPEARING THAT:

      1. From January 22, 2019 to January 30, 2019, ajury trial   for   this action was held before the

         Court. (See ECF Nos. 199, 202—04, 214—1 5).

      2. On January 30, 2019, the jury found in favor of Defendants and against Plaintiff, and

         judgment was subsequently entered to reflect same. (ECF Nos. 21 8—19, 222).

      3. However, the Court had previously’ found in favor of Defendants on several of Defendants’

         counter-claims at the summary judgment stage. (ECE Nos. 93, 94). Accordingly. the issue

         of damages in connection with the Court’s previous Summary Judgment Opinion and

         Order. (ECF Nos. 93. 94). must still be determined by the Court. For these reasons,



         IT IS THEREFORE on this                     clay of February, 2019,

         ORDERED that Defendants shall have seven (7) days from the date of this Order to serve

Plaintiff by hand with a demonstration that Defendants are entitled to damages in connection with

the Court’s Summary Judgment Opinion and Order and it is fttrther
Case 2:13-cv-04694-JLL-JAD Document 226 Filed 02/21/19 Page 2 of 2 PageID: 6596




          ORDERED that Plaintiff shall have seven (7) days     from   the date that it is served with

Defendants’ demonstration to serve Defendants by hand with any opposition to Defendants’

entitlement to damages; and it is further

          ORDERED that Defendants shall have five (5) days from the date that they receive

Plaintiffs opposition, if any, to reply thereto and serve said reply to Plaintiff by hand; and it is

further

          ORDERED that after the parties have exchanged the above documents, and within twenty

(20) days of this Order, the parties shall simultaneously file with the Court Defendants’

demonstration, Plaintiffs opposition, and any reply thereto.

          SO ORDERED.




                                                        J       L. INARES
                                                            ef Judge, United States District Court
